DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Courtiel (U.S. Pub. No. 2014/0331968).
Regarding claims 1, Courtiel discloses a method for starting an internal combustion engine designed for alcohol or a high content of alcohol in a mixed alcohol-gasoline fuel, the method comprising: 
setting an early starting ignition time point in a first time period beginning immediately after activation of a starting process of the internal combustion engine, which early starting ignition time point lies in a range from 60° crank angle to 100 crank angle before a top dead center of a piston of the internal combustion engine (paragraph 58 discloses a range of 40-65 before TDC which overlaps this range),
monitoring a rotational speed of the internal combustion engine during the starting process (paragraph 30 discloses the monitoring of the drive shaft speed), 
upon activation of the starting process of the internal combustion engine, summing cylinder working cycles and, upon the summed cylinder working cycles reaching or exceeding a predetermined number and/or engine speed exceeding a (paragraph 35 discloses counting the working cycles in order to adjust ignition timing from the early timing based on the engine speed), 
upon the engine speed reaching or exceeding a predetermined rotational speed threshold value, summing a number of cylinder working cycles in which there occurs a rotational speed increase or a rotational speed difference greater than a predetermined threshold value (paragraph 31 discloses reaching the threshold, the way this limitation is written simply requires the event to happen once to satisfy.  Note: this threshold is a speed threshold), the summed number of cylinder working cycles in which there occurs the rotation speed increase or the rotational speed difference greater than the predetermined threshold value being different from the summed cylinder working cycles, and 
comparing the summed number of the cylinder working cycles in which there occurs the rotational speed increase or the rotational speed difference greater than the predetermined threshold with a second predetermined threshold value (Note: this is a number of times this has occurred threshold.  As addressed above when one cycle reaches the speed threshold it would also meet this threshold requirement since the speed is determined with the position sensor (paragraph 30) which counts the passing of the crankshaft.) and, upon the summed number of cylinder working cycles in which there occurs the rotational speed increase or the rotational speed difference greater than the predetermined threshold reaching or exceeding the second predetermined threshold value, shifting the ignition time point starting from the early starting ignition time point toward the late ignition time point (paragraphs 31 and 35 detail monitoring the engine speed so as to move the ignition timing from this early to a later ignition timing once the threshold is reached once)
Regarding claims 2 and 10 which depend from claims 1 and 9 respectively, Courtiel discloses the early starting ignition time point is an ignition time point which lies between 80 crank angle and 100 crank angle before the top dead center of the piston of the internal combustion engine (paragraphs 26, 29 discuss advancing ignition 30 degrees more than a basic map which is 21 to 50 degrees before top dead center).
Regarding claims 4 and 12 which depends from claims 1 and 9 respectively, Courtiel discloses 
the predetermined number and the rotational speed threshold value corresponding to the number of the cylinder working cycles and the second predetermined threshold value are determined on a test bench (vehicle option addressed) or in a vehicle containing the internal combustion engine and, 
dependent on a coolant temperature (TCO) of the internal combustion engine, are stored in a characteristic map in a value memory of a control device which performs open-loop and closed- loop control on the internal combustion engine (this method is performed in the engine of the invention, paragraph 29, and a map is disclosed. These control schemes are shown to be used since the engine uses feedback from sensors to perform closed loop and at least initially performs open loop through the map data.).
Regarding claims 5 and 13 which depends from claims 1 and 9 respectively, Courtiel discloses wherein 
the shifting of the early starting ignition time point toward the late ignition time point is begun with a steep gradient (the disclosed first step from the first to the second ignition timing is as much as 30 degrees as discussed in claim 2 above), and 
the gradient becomes smaller with increasing time up to a time point at which the rotational speed has reached a value for a minimum rotational speed (the reference discloses changing the ignition timing from the advanced to the later timing in one step at a determined speed which is a steep gradient which gets smaller by being flat in the second step.).
Regarding claims 6 and 14 which depends from claims 5 and 13 respectively, Courtiel discloses wherein the value for the minimum rotational speed is determined experimentally on a test bench or in a vehicle containing the internal combustion engine dependent on an alcohol content in the fuel and is stored in a characteristic map in a value memory of a control device which performs open-loop and closed-loop control on the internal combustion engine (this method is performed in the engine of the invention, paragraph 29, and a map is disclosed.  These control schemes are shown to be used since the engine uses feedback from sensors to perform closed loop and at least initially performs open loop through the map data.).
Regarding claims 7 and 15 which depends from claims 1 and 9 respectively, Courtiel discloses wherein the method is performed for operating the internal combustion engine using fuel which contains at least 70% of ethanol (paragraph 32 discloses pure ethanol).
Regarding claims 8 and 16 which depends from claims 7 and 15 respectively, Courtiel discloses wherein the method is performed for operating the internal combustion engine using fuel containing 100% ethanol (paragraph 32 discloses pure ethanol).
Regarding claim 9, Courtiel discloses a device for starting an internal combustion engine configured for alcohol or a high content of alcohol in a mixed alcohol-gasoline fuel, which device includes a processor and at least one memory containing a program which configures the device (paragraph 49 discloses an ECU of the vehicle) to carry out a method comprising: setting an early starting ignition time point in a first time period beginning immediately after activation of a starting process of the internal combustion engine, which early starting ignition time point lies in a range from 60 crank angle to 100 crank angle before a top dead center of a piston of the internal combustion engine, monitoring a rotational speed of the internal upon activation of the starting process of the internal combustion engine, summing cylinder working cycles and, upon the summed cylinder working cycles reaching or exceeding a predetermined number and/or engine speed exceeding a rotational speed threshold value, an ignition time point is shifted starting from the early starting ignition time point toward a late ignition time point, upon the engine speed reaching or exceeding a predetermined rotational speed threshold value, summing a number of cylinder working cycles in which there occurs a rotational speed increase or a rotational speed difference greater than a predetermined threshold value, the summed number of cylinder working cycles in which there occurs the rotation speed increase or the rotational speed difference greater than the predetermined threshold value being different from the summed cylinder working cycles,  and comparing the summed number of the cylinder working cycles in which there occurs the rotational speed increase or the rotational speed difference greater than the predetermined threshold with a second predetermined threshold value and, upon the summed number of cylinder working cycles in which there occurs the rotational speed increase or the rotational speed difference greater than the predetermined threshold reaching or exceeding the second predetermined threshold value, the ignition time point is shifted starting from the early starting ignition time point toward the late ignition time point (the limitations of this claim have been addressed in claim 1 above).
Regarding claims 17 and 19 which depends from claims 1 and 9 respectively, Courtiel discloses wherein the ignition time point is shifted starting from the early starting ignition time point toward the late ignition time point upon the summed cylinder working cycles reaching or exceeding the predetermined number (claim 1 allowed in line 12 one of two options and this limitation further limits the unaddressed option.  engine speed option addressed).
Regarding claims 18 and 20 which depends from claims 1 and 9 respectively, Courtiel discloses wherein the predetermined rotational speed threshold value corresponds to (paragraphs 31 and 35 detail monitoring the engine speed so as to move the ignition timing from this early to a later ignition timing once the threshold is reached once.  As a result once the engine is producing its own combustion a torque is being generated by something other than the starting device).

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In addition to the limitations of claims 1 and 9 the claims require that the first ignition event when starting an engine is advanced to 90 degrees before Top Dead Center.  This is an early ignition point that can lead to a force on the piston downwards when it has yet to reach TDC and so making starting difficult.

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.  Applicant argues on pages 8-10 that the reference does not meet the limitations because an amendment has been made to overcome one interpretation.  The amendments require that two summing operations take place but that they are two different sums and the reference does not perform this.  The first operation, found in lines 10-14 of claim 1, is a “summing cylinder working cycles” which is the number of cycles since “activation of the starting process” which the reference is cited to paragraph 35.  The second operation, found in lines 15-20 of claim 1, is “summing a number of cylinder working cycles” in which a speed is above a threshold, the reference is monitoring engine speed to achieve a threshold in order to change .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747